898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rosalda GONZALEZ, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION;  Ron Burkhart, Warden,Federal Correctional Institution, Alderson, WestVirginia, Respondents-Appellees.
No. 89-6333.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 21, 1989.Decided:  March 6, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (C/A No. 88-1473)
Rosalda Gonzalez, appellant pro se.
Michael Warren Carey, United States Attorney;  Charles G. Brown, III, Office of the Attorney General of West Virginia, for appellees.
S.D.W.Va.
AFFIRMED.
Before WILKINSON, Circuit Judge, and HARRISON L. WINTER and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Rosalda Gonzalez appeals from the district court's order dismissing her petition for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2241.  The court concluded that appellant had not exhausted her administrative remedies because she failed to appeal the Parole Commission decision to the National Appeals Board, as required under 28 C.F.R. Sec. 2.26, and dismissed the petition without prejudice.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Gonzalez v. United States Parole Commission, C/A 88-1473 (S.D.W.Va. Oct. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellant has filed a motion for reconsideration of the district court's dismissal of her petition.  Appellant contends that she has exhausted her administrative remedies.  Although the record reveals that she exhausted her administrative remedies regarding the August 12, 1987 notice of action, she has not exhausted her administrative remedies regarding the February 8, 1989 notice of action.  Under Parole Commission Rule 2.26-10 an appeal filed after the time limit provided under 28 C.F.R. Sec. 2.26(a) may be accepted for good cause in the discretion of the National Appeals Board.  Accordingly, the motion is denied